Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 1 of 13

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.

al. 5
(Plaintiffs)
V. 1:20-cv-01630-JEB

US. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF THE PAST PRESIDENT OF PARENTS AND FRIENDS OF EX-
GAYS AND GAYS (PFOX) GREGORY QUINLAN

I, Gregory Quinlan, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as
follows:

1. am over 18 and a resident of New Jersey.

2. Here are a few of many links to me speaking in videos. The statements that I make in this
videos are true and accurate that I now incorporate into this sworn testimonial:

a. Gregory Quinlan - Interview with News Plus Part 1.

Gregory Quinlan’ the president of PFOX--Parents and Friends of Ex-Gays & Gays (PFOX).
It's a national non-profit organization that supports families, advocates for the ex-gay
community, and educates. Quinlan argues that ex-gays should be considered a ‘protected’ class
against hate crimes. He also says that persons who are gay can be rehabilitated to become
Straight--which is derived in large part from his own experience in doing just that.
httos://www.youtube.com/watch?v=zDDAbCS25KY

b. Gregory Quinlan - Interview with News Plus part 2.

https://www.youtube.com/watch?v=nUcLia8 Ws8Y

c. The LGBTQ (QIAAP) Agenda: Ground Zero in the Culture War.
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 2 of 13

The LGBTQ (QIAAP) Agenda - audio recording from Breakout Session of The Awakening
2013. Discussion is moderated by Rena Lindevaldsen, and features Matt Barber, Cynthia
Dunbar, and Gregory Quinlan. For more information about related events and topics please visit
www.lc.org.

https://www.youtube,com/watch?v=alTfwAT&19c

a. Gregory Quinlan - Biography on PFOX

https://www.youtube.com/watch?v=Qof0l0W Xtog

b.The Wisdom of God:

https://www.youtube.com/watch?v=ek5BI2v ¥YPOA

c. Pastor Charlene Cothran - Testimony before the Civil Justice Subcommittee

https://www. youtube.com/watch?v=s-FhIKbCDJg

d. Ex Lesbian Charlene Cothran Tells her Testimony:
https://www.youtube.com/watch?v=p_wXcCCfE2U&list=PLB0192509974B4210

e. African-American Pastors Decry Gov. Deal's Betrayal on Religious Liberty

http://www 1.cbn.com/cbnnews/us/201 6/april/african-american-pastors-decry-gov-deals-betrayal-
on-religious-liberty%20?cpid=:ID:-9283-:DT:-20 16-04-01 -16:32:42-:US:-JG1-:CN:-CP1-:PO:-
GC1-:ME:-SU1-:SO:-FB1-:SP:-NW1-:PF:-%20VI1-

INTRODUCTION
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 3 of 13

3. incorporate my bio here. ' I was born in 1958. I am married to a woman of the opposite-sex.

4. I am a registered nurse. As a gay identified man, I helped care for AIDS patients when the
AIDS epidemic hit the gay community hard in the mid-1980s. At the age of 30, I joined the
Human Rights Campaign Fund as it was identified then, the largest gay and lesbian political
organization in the United States, forming a branch in his home town of Dayton, Ohio. Since
leaving the homosexual life I have shared my testimony on radio programs and Christian
television. I have been quoted in USA Today, The Wall Street Journal, The New York Times,
and World Net Daily. My testimony was published in the February edition of Charisma

Magazine.

5. I worked for the New Jersey Family Policy Council to protect the sanctity of marriage and
worked with Parents and Friends of Ex-Gays and Gays (PFOX) as a board member and past
President. I am an advocate for the ex-gay movement; emphatically arguing that citizens get
accurate information about the changeability of sexual orientation so that those with unwanted
same-sex attractions know they have an option other than the gay lifestyle. In 2009 at a
shareholders meeting of PepsiCo I informed the Board that the gay political organizations they
were funding promoted “fear and hostility against the ex-gay community.” In March of 2010 on
behalf of PFOX, I addressed the corporate directors of the Walt Disney Company at its annual
shareholder’s meeting and asked them to approve a resolution to include ex-gays in Disney’s

mandatory diversity training for employees.

 

' My bio that was compiled by Thomas Coy from Parents and Friends of Ex-Gays and Gays
(PFOX) procured in March of 2010, an article by Michael J. McManus in Religion and Ethics
from May 24, 2006 entitled “Causes & Cures of Homosexuality,” and excerpts from an August
1998 Focus on the Family “Citizen” magazine article entitled “Former Homosexual now a Pro-
family Lobbyist” written by Clem Boyd. Charisma Magazine February 2016 “Gay Activist has
Road to Damascus Experience.”
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 4 of 13

BACK GROUND

6. I was the oldest of four children growing up with an abusive father. Although my mother was
a born-again Christian, my father was “an atheist with an attttude;” an Archie Bunker type with
the added element of violence. I was usually the one my father would choose to abuse. Twice his
father’s beatings put him in the hospital. “One day at age 8, in front of his friends, Greg asked his

>

dad, “You hate me, don’t you?” His dad cursed and replied, “Yes, I hate you.,” and laughed. I

sighed, “I knew that.””

7. My mother regularly took us children to church and at the age of nine, I “professed my faith in
Jesus Christ,” but life at home with his father only got worse. At the age of ten after a group of
neighborhood boys began looking at their fathers Playboy’s a thirteen year old boy from across
the street began having sex. I recalled that time in my life, “I knew it was wrong, but what I got

was affirmation, affection, approval and someone was touching me who was not beating me up.”

8. “At age 23 I made my sexual behavior public, “blowing the doors off the closet,” as I have
described it. I had many sexual encounters, visited gay bathhouses all across the state, was a
’ regular patron of porn shops and lived the party life within gay social circles.” I consider myself
very fortunate that I remained HIV-negative, after living the promiscuous gay lifestyle. I believe

it was God’s providence that I am not infected with the HIV virus.

9. “As a registered nurse, I began taking care of AIDS patients when the crisis hit the Dayton-
area in the mid 80s. I took these men to the doctor and cared for them at home. “Then this guy I
was dating invited me to a reception in Columbus in 1986 for the Human Rights Campaign Fund

(HRCF). ”That’s how I was introduced to gay politics, at age 28.
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 5 of 13

10. “Two years later, I started an HRCF committee in Dayton. HRCF is the largest gay and
lesbian political organization in the country, chiefly responsible for securing AIDS research
money from the federal government. I raised thousand dollars out of Dayton and really got
involved because of the AIDS epidemic. But in all my work with HRCF I was trying to justify
being in the lifestyle, because I was miserable. I was under a doctrine and religious ideology that

was void of a living hope.

11. I started watching Christian TV to see what the enemy was doing, the 700 Club, PTL and
TBN. At first, I wanted to reach through the set and strangle Pat Robertson. But I saw an ex-gay
on the show who shared how he left the lifestyle. “EX GAY?” I asked myself. How is that
possible? But I hated my life. There is pleasure in sin for a season, but I wanted out. I watched

intently - partly making fun, partly wishing it was true. | thought, “] don’t have to be gay?”

12. I watched a panel of former homosexuals on TBN, listened to their stories of pain and sex
addiction, some with drug addictions. I decided I wanted out of this lifestyle. It was
Thanksgiving weekend, 1992 and he decided to call TBN. When I prayed to God admitting my

sin and recommitting my life to Jesus Christ, I had peace.

13. Thad been on TV, radio and in newspapers (as a homosexual activist). J was not ashamed of
being a homosexual and talking about the AIDS crisis. I’d go to Washington D.C. two to three
times a year to lobby Capitol Hill. But I had a lot of trouble telling this total stranger what my

problem was. I was suddenly ashamed of being gay. I wasn’t happy about it.

14. My decision resulted in a sudden and abrupt turn in my life. I got into church immediately,

changed his telephone number, stopped hanging out at gay bars, and discontinued my volunteer
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 6 of 13

work with the Dayton Area AIDS Task Force. I stopped cold turkey doing anything in the gay

lifestyle.

15. I had a lot of reasons to be angry, but when I started on a path of truly forgiving my father,
my anger and bitterness left - along with my homosexual desires. As a grassroots lobbyist ] went
to Capitol Hill for the lunatic left. HRCF trained me how to do it and a year later I was using my

training for the other side. The Lord turned it all around.

16. I might be one of the most visible and outspoken ex-gays in America. I started an Ohio
ministry, the Pro Family Network, which lobbied for passage of Ohio’s one man, one woman
Marriage Amendment and I am a past board member and spokesperson for PFOX (Parents and
Friends of Ex-Gays and Gays). The goal was not to codify Christian marriage, but to legally
define actual marriage in order to keep the homosexuals from using government to legitimize
their religious identity narrative at the expense of the truth and the public’s health. I talk to teens
about the complex issue of homosexuality, giving them insights that academia and the media
suppress. I have debated for a person’s right to self-determination, spoken to the scientific
evidence that homosexuality is not innate and have defended natural marriage in 17 states and
the District of Columbia. I worked vigorously with the New Jersey Family Policy Council to
protect the sanctity of marriage from 2008 to 2015. I have now founded the Center for Garden

State Families 2015.

17. For choosing to defend the interests of individuals with unwanted same-sex attractions, the
public’s right to know that homosexuality is changeable, the teenager’s right to know that the
gay lifestyle is often miserable, and for one man one woman marriage, I have has been screamed
at and heckled by gay activists who consider my transformation a dangerous threat to their

incredible dishonest narrative that seeks to exploit the sympathies of the general public - which is
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 7 of 13

nothing more than a shallow power play that is inherently sexually exploitative. I have also
received death threats, which has been hard for my wife on many levels. It led to our divorce in

2007. But I care very much about the youth, the public health, and the country in general.

Factors of Homosexual Causation:

18. As with the vast majority of male homosexuals, my childhood was full of hurt and rejection.
I did not identify with my father as a young child. Every young boy needs same-sex affirmation
that he is a male and an adolescent boy needs affirmation that he is becoming a man. I did not get
the male affirmation that I needed so when I discovered sex with an older neighborhood boy, it

filled that void in an unhealthy way.

19. Most would agree that if a 13 year old boy introduces a 10 year old girl to sex it is
molestation. The same standard should apply to a 13 year old boy introducing a 10 year old boy
to sex. Growing up as a teen, I was interested in sex with other men only because of that
introduction. I’ve known thousands of homosexuals and I’ve never met someone who was not
introduced to sex at an early age, generally with the same sex. There multiple causative factors
for same sex attraction. They are similar and yet different in scope and application between male
and female. Current changes in cultural norms are actually encouraging same sex
experimentation in minor children. Pornography is readily accessible and free online creating
early childhood sexualization. Pornography was a definitive factor in my sexual identity

development.

Motivations to Change:
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 8 of 13

20. I had an active homosexual sex life, but I was miserable as a gay man. I could not deny that I
hated my gay life and when I saw a former homosexuals give their testimony on TV it gave me

the hope that I could get out of homosexuality.

There was also a religious motive to change. Buried in the subconscious or in religious terms in
the depths of my soul, I believed my homosexual behavior was immoral and homosexuality in
general was objectively immoral. When I called TBN to pray a prayer of reconciliation with

God, I immediately felt peace. I wanted others to have it too.

From a Christian perspective I made a heartfelt profession of faith at age nine. The Scriptures
show that while God judges man He is also merciful, compassionate and patient, “not wanting
anyone to perish, but everyone to come to repentance” (2 Peter 3:9). God did not give up on me,
and when I turned to God, like the Parable of the Lost Son in Luke chapter 15, God ran to meet

me.
Process of Change:

21. From my testimony, there is not a lot of information on my process of change. The peace I
felt from reconciling to God was real and he built upon it. Intuitively, I knew that my gay friends
would mock my new direction in life and hinder my growth as a Christian, because I was
convinced that homosexual behavior was immoral and was not based on immutability as we
were convincing one another to believe. My gay friends would not be sympathetic to me
rejecting my gay identity as their own lives were built upon a gay identity, which is a religious
narrative predicated on unproven faith based assumptions that are completely false and as
implausible as the truth claims floated by the impeached self-righteous religion of Islam. I

wisely “stopped cold turkey doing anything in the gay lifestyle.” I obviously filled that void with
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 9 of 13

people who were supportive and empathetic with the new direction of my life. Obviously, my
father’s deathbed conversion where he confirmed that he loved me helped me begin the process
of forgiveness and reconciliation of past wounds. The time I spent caring for my dying father
probably added to my ability to reconcile. Jt was through the process of forgiving my father that

my bitterness and anger healed. As this healing increased my residual homosexual desires left.

22. One of the main messages that I have is that if people want to get out of the gay lifestyle they
can. For ten years, I lived the homosexual lifestyle, and self-identified as a homosexual. As a
registered nurse who was living in the gay lifestyle, I watched a 100 of my friends and
acquaintance die of aids before I stopped counting. Being faced with questions of mortality, I
began questioning where I was going and what J was doing.

23. I began to research and found that there was no scientific evidence that people were born
homosexual, and there was no biologic evidence for why I was doing what I was doing in this
life style, in accepting this particular sexual identity. I started to think through it and figured out
why was I and others living this lifestyle, it just seemed to be a cultural, sociological, and
emotionally based. I questioned why do I want to keep this lifestyle going. I was not fulfilled.
24. I did not take a pill. I did not pray away the gay. I just decided that I wanted to drop this
ideological belief system and life style. I went through a process of figuring out why I got to
where I was. I was sexually molested as a child. I always say that Hugh Hefner was my first
molester because it was Playboy magazine that literally aroused me as a 10 year old. That’s how
I got into the homosexual lifestyle. I lived in that lifestyle for ten years openly. But coming out

of that lifestyle was not a switch that I just turned off. I had to explore why did I feel the way that
I did. I did not seek reparative therapy. I had very little counseling. A lot of my decision to leave

the gay religion was a journey that J took on my own.
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 10 of 13
Jo

25. A lot of ex gays leave the lifestyle for religious reasons and a lot leave it for all kinds of
different reasons, but it is literally like converting from one religion to the next. A Jot of what I
do now is to declare an individual’s fundamental right to self-determination.

26. I believe that doctors, therapists, physicians, counselors, and persons in the healing arts
absolutely must have the right to help counsel individuals out of the gay lifestyle, if they want to
leave it behind. I believe that physicians have the obligation to help such individuals leave
behind the lifestyle and the ideology that propels it.

27. Even one homosexual who turns straight proves that homosexuality is not innate. I am proof
of that and I’ve seen thousands of others leave the lifestyle and denounce it. Homosexuality is a
choice, but J did not choose my feelings. But I did act on my feelings. That is, I did choose how I
responded to those feelings. I did not have all of the information when I responded to those
feelings. And that is problem. Today in public schools we are not giving students a choice.
Teachers are telling them to “be gay” to try it “you’l! like it.” It is a dangerous experiment.
Minors who buy into that ideology and not just taking on an identity, they are exploring the acts
of sex. Teachers and society try to pass it off as safe sex, but there is no such thing. It should be
called suicidal sex. I know that because I buried a lot of people who were homosexual who
practiced safe or safer sex.

28. I was successful in suing the District of Columbia in having ex gays be protected as a
recognized minority group of people. There is a huge amount of resistance towards ex gays
because if you can show that you can change from gay to straight, it creates a problem for others
who identity as LGBT, who want to believe the gay ideology. There are those who want to
believe that Islam is a religion of peace, and yet, the jihadist tend to cause a problem for those

types. Since I and other ex-gays are saying openly that people can change and leave the
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 11 of 13
il

homosexual lifestyle, it single handedly destroys the entire gay rights and transgender narratives,
which are indeed based on fraud, the denial of truth, and sexual exploitation.

29. The American Psychological Association and the Psychiatric Association both say that
sexuality is fluid. People make decisions on their sexuality based on their feelings and life
circumstances, and not immutable traits. I made a decision after homosexuality did not work for
me, after the decade that I openly practiced it. For over two decades now, I’ve been out of that
lifestyle, and I’ve been much happier. I’ve been practicing a heterosexual lifestyle.

30. There are tons of pro-LBGT groups that will go after you personally, if you say that you can
change. Of course, since these groups do not believe that truth exists in the first place, they have
zero accountability over their hearts. I find the gay activist groups to be an extreme hate group
that is truth phobic. I am a proponent of allowing people to make an informed choice, when it
comes to a sexual lifestyle. I want people to know that they do not have to live the gay lifestyle,
if they do not want to and that it is better to keep the door on that narrative altogether.

31. I have a scar on my nose because I was punched in the face after handing out pamphlets
saying that I am an ex gay. That is the kind of hatred and bigotry that I get from breaking rank
with the phony narrative that people are born gay. I did choose that homosexual identity, and I
want people to know that they do not have to stay gay if they do not want to.

32. I try to give people hope. People who are in the homosexual lifestyle do not have to stay in it,
and it is ok for them to leave it behind completely and start anew. I see these kinds of people all
the time. A lot of them do not go public about it because they get pressed and shamed by their
peers. Many people who lead the gay lifestyle, and who have decided to leave it are now married

and they do want to expose their children to past. I just really feel called to let others know that
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 12 of 13

they do not have to stay where they are if they do not want to. So I started several ex-gay support
groups and became involved with PFOX -Parents and Friends of Ex-Gays & Gays.

33. Many in the media ignore the reality of ex gays because they have based their entire life
around the idea that truth is relative. It is their religion, and our existence shows that their
religion is fake, shallow, silly, and removed from reality. When the media does cover ex gays, it
is incredibly negative. They make fun of us, falsely say that we were not gay to start with, and
that there is something wrong with us. They mockingly state our identity in quotation marks as

was done by NPR on June 21, 2016, “Greg Quinlan of the group Parents and Friends of Ex-Gays &

Gays, who describes himself as a "former homosexual," was among those who raised the subject.”

34. The group Truthwinsout.org has majorly attacked me and tried to slander me. The founder,
Wayne Besen, has made statements like “Someone needs to run Greg over or infect him with
AIDS.” That’s pretty hateful rhetoric. He then attempted to sue me for slander for calling him out
on his hate filled rhetoric on a TV program.

35. I absolutely believe that homosexuality is an unhealthy lifestyle. There is AIDS issues. But
its more than that. It is psychologically traumatizing and shame filled lifestyle. It is empty and
exploitative. The minister of Health, 18 months after the Netherlands codified homosexual
marriage, did a secular study on HIV transmission, the highest transmission of the HIV infection
was amongst partnered men. Of those partnered men, they on average admitted to seven to eight
extra marital affairs during the homosexual relationship, and virtually zero were monogamous.
The pathology of homosexuality does not change even after it has been codified. Homosexuality
is about sex mixed with a lot of lies and false intimacy. The homosexual lifestyle is about sex. It

is about the relationship of sex and that in itself is unhealthy.
Case 1:20-cv-01630-JEB Document 30-10 Filed 07/14/20 Page 13 of 13
/z

36. While other forms of marriage besides man-woman marriage should not be codified because
it memorializes unproven faith based assumptions, the right of self-determination should be.
People should be allowed information so that they can make an informed choice whether to get
into or get out of the gay lifestyle.

37. I get asked a lot if homosexuality involves civil rights, and my answer is that civil rights is
based on innate and immutable traits, and by that definition, people who self-identify as gay or
transgender should not be given suspect class status. The American Psychiatric Association has
not established that there is proof of biologically gay individual. There have been tons of studies
trying to prove that there is such thing as a gay gene. Like for example, the one conducted by

Dean Hamer, who is a homosexual, whose study turned out-to be faked.

I attest under the penalty of perjury that the above mentioned statements are true and accurate.
ae a Oh ct MCE
PS Ss

Gregory Quinlan

 
